Case 2:18-cv-07241-CAS-PLA Document 68-2 Filed 08/03/20 Page 1 of 4 Page ID #:1080



     1   JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     3   agsullivan@jenner.com
         633 West 5th Street, Suite 3600
     4   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     5   Facsimile: (213) 239-5199
     6   Attorneys for All Defendants
     7

     8                      UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10

    11   KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
    12   and all others similarly situated,
                                                   Class Action
    13                  Plaintiff,
                                                   DECLARATION OF ANDREW G.
    14   vs.                                       SULLIVAN IN SUPPORT OF
                                                   DEFENDANTS’ OPPOSITION TO
    15
         SCREEN ACTORS GUILD-                      PLAINTIFF’S MOTION FOR CLASS
    16   AMERICAN FEDERATION OF                    CERTIFICATION
         TELEVISION AND RADIO
    17
         ARTISTS, a Delaware corporation;
    18   AMERICAN FEDERATION OF                    Date:    September 14, 2020
         MUSICIANS OF THE UNITED                   Time:    10:00 a.m.
    19                                             Dept.:   8D
         STATES AND CANADA, a California
    20   nonprofit corporation; RAYMOND M.         Judge:   Christina A. Snyder
         HAIR, JR., an individual, as Trustee of
    21
         the AFM and SAG-AFTRA Intellectual
    22   Property Rights Distribution Fund;
         TINO GAGLIARDI, an individual, as
    23
         Trustee of the AFM and SAG-AFTRA
    24   Intellectual Property Rights
         Distribution Fund; DUNCAN
    25
         CRABTREE-IRELAND, an individual,
    26   as Trustee of the AFM and SAG-
         AFTRA Intellectual Property Rights
    27
         Distribution Fund; STEFANIE TAUB,
    28


                                DECLARATION OF ANDREW G. SULLIVAN
Case 2:18-cv-07241-CAS-PLA Document 68-2 Filed 08/03/20 Page 2 of 4 Page ID #:1081


     1   an individual, as Trustee of the AFM
     2   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; JON JOYCE,
     3   an individual, as Trustee of the AFM
     4   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; BRUCE
     5   BOUTON, an individual, as Trustee
     6   of the AFM and SAG-AFTRA
         Intellectual Property Rights
     7   Distribution Fund; and DOE
     8   RESPONDING PARTY 1-10,
     9                  Responding Party.
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                              DECLARATION OF ANDREW G. SULLIVAN
Case 2:18-cv-07241-CAS-PLA Document 68-2 Filed 08/03/20 Page 3 of 4 Page ID #:1082



     1                      DECLARATION OF ANDREW G. SULLIVAN
     2           I, Andrew G. Sullivan, declare as follows:
     3           1.    I am admitted to practice law in California and am an attorney at the
     4   law firm of Jenner & Block, LLP (“Jenner & Block”). I serve as counsel of record
     5   for Defendants Screen Actors Guild-American Federation of Television and Radio
     6   Artists (“SAG-AFTRA”), American Federation of Musicians of the United States
     7   and Canada (“AFM”), Raymond M. Hair, Jr., Tino Gagliardi, Duncan Crabtree-
     8   Ireland, Stefanie Taub, Jon Joyce, and Bruce Bouton (collectively, “Defendants”). I
     9   submit this declaration in support of Defendants’ Opposition to Plaintiff’s Motion
    10   for Class Certification. If called to testify, I could and would testify as to the
    11   following based on personal knowledge.
    12           2.    On June 22, 2020 and in the days that followed, I participated in
    13   telephonic meet-and-confer discussions with one or both of Plaintiff’s counsel
    14   Mariana McConnell and Daniel B. Lifschitz in connection with Plaintiff’s
    15   anticipated Motion for Class Certification in compliance with L.R. 37-1. During
    16   these calls, I discussed a narrow set of issues with Plaintiff’s counsel relating
    17   primarily to the definition of the proposed plaintiff class, which the parties ultimately
    18   were not able to resolve.
    19           3.    During these calls, I discussed with Plaintiff’s counsel that the putative
    20   class alleged by Plaintiff encompasses performers who have suffered no injury in
    21   fact.    Specifically, we discussed that Plaintiff’s proposed class includes the
    22   performers represented on the Fund’s Unclaimed Royalty list, who by definition
    23   have not received any royalty distributions from the Fund and thus have not been
    24   subject to the Service Fee at issue in this litigation. I explained Defendants’ position
    25   that such performers who have not been subject to any Service Fee deductions have
    26   suffered no injury in fact, and therefore should not be encompassed within the
    27   certified class.
    28

                                                    1
                                  DECLARATION OF ANDREW G. SULLIVAN
Case 2:18-cv-07241-CAS-PLA Document 68-2 Filed 08/03/20 Page 4 of 4 Page ID #:1083


     1         4.     We discussed the fact that the Fund has already engaged in extensive
     2   efforts to locate the performers represented on the Fund’s Unclaimed Royalty list,
     3   including outreach efforts such as advertising campaigns, but that the Fund has so
     4   far been unable to locate these performers. We discussed Defendants’ doubts about
     5   the feasibility of including this category of performers in Plaintiff’s class definition,
     6   given that they have already been subject to the Fund’s outreach efforts and have not
     7   been responsive, which calls into question whether this subset of performers could
     8   be provided with effective class notice or otherwise be located for the purposes of
     9   providing class-wide relief.
    10         5.     I also discussed with Plaintiff’s counsel that Plaintiff’s proposed class
    11   is unduly broad because it encompasses performers who had the Service Fee
    12   deducted from their royalty distribution outside the statute of limitations period. We
    13   discussed Defendants’ position that the class definition should not encompass
    14   performers whose claims are time-barred.
    15         6.     We also discussed Defendants’ position that Rule 23(b)(1) of the
    16   Federal Rules of Civil Procedure is the appropriate vehicle for class-wide resolution.
    17         I declare under penalty of perjury under the laws of the United States of
    18   America that the foregoing is true and correct.
    19         Executed this 3rd day of August, 2020.
    20
    21

    22
                                                  Andrew G. Sullivan
    23

    24

    25

    26

    27

    28

                                                    2
                                  DECLARATION OF ANDREW G. SULLIVAN
